DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 10, 12, 13, 16, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) in view of Gao (US 20130206839 A1) and Matsuo (US 6281657 B1).
Re Claim 1: Pines discloses 
A method for generating image data using a data reader having an imager (fig 1: 50, 56, & 58), the method comprising:

rotating the disk (fig 1: 38);
alternatingly (1) reflecting the view of the imager via the first reflective section of the disk along a first field of view and (2) passing the view of the imager through the first transmissive section of the disk along a second field of view (col 4 ll 7+: the radiation from plural fields of view are alternately or serially scanned in an interleaved manner towards the imaging optics 48.col 5 ll 34+);
run the imager when the view of the imager is being reflected via the first reflective section of the disk along the first field of view to capture a first image via the imager (i.e. condition 1);
run the imager when the view of the imager is being passed the first transmissive section of the disk along the second field of view to capture a second image via the imager (i.e. condition 2)(col 4 ll 7+: the radiation from plural fields of view are alternately or serially scanned in an interleaved manner towards the imaging optics 48. col 4 ll 55+: The infrared radiation is then imaged by the imaging optics 48 onto detective assembly 50, col 4 ll 7+, col 5 ll 34+: when the narrow field of view impinges on the reflective part, the detectors view the outside world through the narrow field of view while the wide field of view is obscured by the back of the reflective part of the chopper wheel When the reflective part of the wheel rotates further, it no longer reflects the narrow field of view. The transparent portion of the wheel moves into position, thus allowing the wide field of view to impinge on the detectors.); and 
processing, via a processor, the sequence of first and second images.

Gao however discloses providing an imager including a set of pixel imaging elements and wherein the first and second fields of view are directed toward the imager such that the first and second fields of view are focused onto substantially all of the set of pixel imaging elements of the imager (p8: focus one or more fields of view onto substantially all of the pixel imaging elements of the imager).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Gao’s teaching in the method of Pines for the purpose of achieving highest image resolution.
However Pines modified Gao does not disclose synchronizing image capture of the imager based on a determined rotational position of the disk such that at time T1, triggering the imager under condition 1, and at time T2, triggering the imager under condition 2.
Matsuo however discloses synchronizing image capture of the imager based on a determined rotational position of the disk (col 4 II 61: With the rotation of the disk 1, the photosensor produces a pulse-like rotation detect signal each time the light-transmission portion 1 c moves past it. This signal a is then applied to an FPGA 7.), such that at time T1, triggering the imager under condition 1, and at time T2, triggering the imager under condition 2 (col 6 ll 31+: When the power is applied to the system, the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Matsuo's teaching in the method of Pines modified by Gao for the purpose of synchronizing angular movement of rotating disk and capturing image frames while ensuring a reliable and independent timing trigger signal, wherein external timing source is not needed and drift of an internal timing source is not an issue.
Re Claim 3: Pines modified by Gao and Matsuo discloses a method of claim 1, further comprising:
illuminating at time T1, via a first illumination source, the first field of view of the data reader with a first illumination pulse, such that the imager captures the first image during the first illumination source illuminating the first field of view with the first illumination pulse; and
illuminating at time T2, via a second illumination source, the second field of view of the data reader with a second illumination pulse, such that the imager captures the second image during the second illumination source illuminating the second field of view with the second illumination pulse (Gao: abst, p58: The beam splitter 350 directs light emanating from the field of view 305 along the first path 332 toward the lens assembly 330 and the imager 320, and light emanating from the field of view 310 along the second path 334 toward the lens assembly 330 and the imager 320.).

determining the rotational position of the rotating disk; and 
generating a timing trigger signal based on the determined rotational position of the rotating disk to synchronizing the steps of triggering the imager (col 4 II 61: With the rotation of the disk 1, the photosensor produces a pulse-like rotation detect signal each time the light-transmission portion 1 c moves past it. This signal a is then applied to an FPGA 7.) and capturing the first image and synchronizing the steps of triggering the imager and capturing the second image relative to the rotational position of the disk (col 6 ll 31+: When the power is applied to the system, the clock generator 8 starts oscillation at 3.2768 MHz and applies a clock signal e to the FPGA 7. The CCD camera 4 starts to capture an image…).
Re Claim 7: Pines modified by Gao and Matsuo discloses a method of claim 4, further comprising driving the rotating disk (Matsuo fig 2: 1) with a brushless direct current motor (Matsuo fig 1: 111) having a rotor, a motor coil, and a plurality of Hall sensors (Matsuo fig 1: 114a, 114b and 114c) on a motor driver PCB (Matsuo fig 1: 120) that sense a magnetic field generated by the motor coil, and obtaining the timing trigger signal by decoding position of the rotor using a Hall sensor signal from each Hall sensor.
Re Claim 10: Pines modified by Gao and Matsuo discloses a method of claim 1 further comprising
generating a timing trigger signal based on the position of the rotating disk; and

Re Claim 12: Pines discloses a data reader, comprising:
a lens (fig1 & fig 4a: 48) in optical association with the imager and configured to focus one or more fields of view onto the imager;
a rotating disk (fig 1: 38) having alternating reflective and transmissive sections, wherein the disk when rotated is operative to alternatingly (1) reflect the view of the imager with the reflective section of the disk along a first field of view and (2) pass the view of the imager through the transmissive section of the disk along a second field of view (col 5 ll 34+: when the narrow field of view impinges on the reflective part, the detectors view the outside world through the narrow field of view while the wide field of view is obscured by the back of the reflective part of the chopper wheel When the reflective part of the wheel rotates further, it no longer reflects the narrow field of view. The transparent portion of the wheel moves into position, thus allowing the wide field of view to impinge on the detectors.), 
However Pines does not disclose
an imager including a set of pixel imaging elements arranged in a two- dimensional imaging plane; and
a lens configured to focus fields of view onto substantially all of the pixel imaging elements of the imager;

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Gao’s teaching in the device of Pines for the purpose of achieving highest image resolution.
However Pines modified by Gao does not disclose
a synchronization system in operative communication with the rotating disk, the synchronization system operable to synchronize image capture of the imager based on a rotational position of the rotating by generating a timing trigger signal based on the rotational position of the rotating disk, and alternatingly triggering the image capture one or more images of the first and second fields of view by the imager responsive to the timing trigger signal.
Matsuo however discloses
a synchronization system in operative communication with the rotating disk, the synchronization system operable to synchronize image capture of the imager based on a rotational position of the rotating by generating a timing trigger signal based on the rotational position of the rotating disk, and alternatingly triggering the image capture one or more images of the first and second fields of view by the imager responsive to the timing trigger signal (col 4 II 61: With the rotation of the disk 1, the photosensor produces a pulse-like rotation detect signal each time the light-transmission portion 1 c 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Matsuo's teaching in the device of Pines modified by Gao for the purpose of synchronizing angular movement of rotating disk and capturing image frames while ensuring a reliable and independent timing trigger signal, wherein external timing source is not needed and drift of an internal timing source is not an issue.
Re Claim 13: Pines modified by Gao and Matsuo discloses a data reader of claim 12, further comprising:
a controller in operative association with the synchronization system and the imager (col 5 ll 47+, col 6 ll 26+, col 7 ll 17+), and the controller operative to, in response to the timing trigger signal, trigger the imager to capture an image of the first field of view when the imager is aligned with the reflective section of the rotating disk and to capture an image of the second field of view when the imager is aligned with the transmissive section of the disk (col 5 ll 34+: when the narrow field of view impinges on the reflective part, the detectors view the outside world through the narrow field of view while the wide field of view is obscured by the back of the reflective part of the chopper wheel When the reflective part of the wheel rotates further, it no longer reflects the narrow field of view. The transparent portion of the wheel moves into position, thus allowing the wide field of view to impinge on the detectors.).

a motor connected to and driving the rotating disk (Matsuo fig 2: 1), wherein the motor comprises a brushless direct current motor (Matsuo fig 1: 111) having a rotor, a motor coil, and three Hall sensors (Matsuo fig 1: 114a, 114b and 114c) on a motor driver PCB (Matsuo fig 1: 120) that sense a magnetic field generated by the motor coil, wherein a Hall sensor signal from each Hall sensor decodes a position of the rotor, and wherein the synchronization system comprises a timing signal processed from the three Hall sensor signals.
Re Claim 17: Pines modified by Gao and Matsuo discloses a data reader according to claim 12, further comprising: a first set of one or more fixed mirrors (fig 1: 28 or 30) in optical association with the rotating disk and the imager, wherein the first set of one or more fixed mirrors are configured to redirect the first field of view toward a first side of the rotating disk.
Re Claim 18: Pines discloses a data reader, comprising:
a lens (fig1 & fig 4a: 48) in optical association with the imager and configured to focus one or more fields of view onto the imager;
a rotating disk (fig 1: 38) having at least one reflective section and at least one transmissive section, wherein as it is rotated the disk is operative to (1) reflect the view of the imager with the reflective section of the disk along a first field of view and(2) pass the view of the imager through the transmissive section of the disk along a second field of view (col 5 ll 34+: when the narrow field of view impinges on the reflective part, the detectors view the outside world through the narrow field of view while the wide field of 
However Pines does not disclose an imager including a set of pixel imaging elements; wherein the first and second fields of view are directed toward the imager such that the first and second fields of view are focused onto substantially all of the set of pixel imaging elements of the imager.
Gao however discloses that the imager includes a set of pixel imaging elements and wherein the first and second fields of view are directed toward the imager such that the first and second fields of view are focused onto substantially all of the set of pixel imaging elements of the imager (p8: focus one or more fields of view onto substantially all of the pixel imaging elements of the imager).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Gao’s teaching in the method of Pines for the purpose of achieving highest image resolution.
However Pines modified by Gao does not disclose
a synchronization system in operative communication with the rotating disk, the synchronization system operable to determine a rotational position of the rotating disk, and generate a timing trigger signal based on the rotational position of the rotating disk 
wherein the imager is alternatively triggered at each of the at least one reflective section and the at least one transmissive section to capture one or more images of the first and second fields of view responsive to the timing trigger signal.

a synchronization system in operative communication with the rotating disk, the synchronization system operable to determine a rotational position of the rotating disk, and generate a timing trigger signal based on the rotational position of the rotating disk (col 4 II 61: With the rotation of the disk 1, the photosensor produces a pulse-like rotation detect signal each time the light-transmission portion 1 c moves past it. This signal a is then applied to an FPGA 7.),
wherein the imager is alternatively triggered at each of the at least one reflective section and the at least one transmissive section to capture one or more images of the first and second fields of view responsive to the timing trigger signal (col 6 ll 31+: When the power is applied to the system, the clock generator 8 starts oscillation at 3.2768 MHz and applies a clock signal e to the FPGA 7. The CCD camera 4 starts to capture an image…).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Matsuo's teaching in the device of Pines modified by Gao for the purpose of synchronizing angular movement of rotating disk and capturing image frames while ensuring a reliable and independent timing trigger signal, wherein external timing source is not needed and drift of an internal timing source is not an issue.
Re Claim 19: Pines modified by Gao discloses a data reader according to claim 18 further comprising
a controller in operative association with the synchronization system and the imager (col 7 ll 17+: Synchronization of the components of the systems 10 and 10a is .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) modified by Gao (US 20130206839 A1) and Matsuo (US 6281657 B1) in view of Peng (US 5315428 A).
Re Claim 2: Pines modified by Gao and Matsuo discloses a method of claim 1, wherein a device is an imager wherein synchronizing image capture of the imager based on a determined rotational position of the disk.
However Pines modified by Gao and Matsuo does not disclose the disk includes a second reflective section and a second transmissive section, wherein the reflective 
at time T3, triggering the imager when the view of the imager is being reflected via the second reflective section of the disk along the first field of view to capture a third image via the imager; and
at time T4, triggering the imager when the view of the imager is being passed through the second transmissive section of the disk along the first field of view to capture a fourth image via the imager.
Peng however discloses the disk includes a second reflective section and a second transmissive section, wherein the reflective sections are alternatingly arranged with the transmissive sections (fig 4a: 31, col 5 ll 49+: optical disc 31 is divided into four parts of equal size, first two parts 32, 34 being reflective and opposing each other, and second two parts 33, 35 being transparent and also opposing each other.), the method further comprising:
at time T3, triggering the imager when the view of the imager is being reflected via the second reflective section of the disk along the first field of view to capture a third image via the imager (col 5 ll 57+: a laser beam from laser source 1… is reflected by one of the reflecting parts of optical switch 31.), and
at time T4, triggering the imager when the view of the imager is being passed through the second transmissive section of the disk along the first field of view to capture a fourth image via the imager (col 5 ll 66+: laser beam from beam shaper 2 will impinge upon one of the transparent parts 33, 35 of optical chopper 31, col 6 ll 6+: Light 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Peng’s teaching in the method of Pines modified by Gao and Matsuo for the purpose of achieving higher number of image frames given a predetermined speed of a motor for rotating the disk.

Claims 5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) modified by Gao (US 20130206839 A1) and Matsuo (US 6281657 B1) in view of Villaret (US 20150070001 A1).
Re Claims 5: Pines modified by Gao and Matsuo discloses a method of claim 4 further comprising determining the rotational position of the rotating disk and using an output of the Hall sensor as the timing trigger signal (Matsuo: col 4 ll 61) to synchronize the steps of capturing the first image and the second image relative to the rotational position of the disk (Matsuo: col 12 ll 17).
However, Pines modified by Gao and Matsuo does not disclose locating a magnet on the rotating disk and a Hall sensor on a printed circuit board positioned beside the rotating disk.
Villaret however discloses locating a magnet (fig 9: 901a and 901b) on the rotating disk (fig 9: 907) and a Hall sensor (fig 9: 909 and 910) on a printed circuit board (fig 9: 905) positioned beside the rotating disk.

Re Claim 14: Pines modified by Gao and Matsuo discloses a data reader according to claim 13 wherein the Hall sensor output serving as the timing trigger signal  (Matsuo: col 4 ll 61) for the synchronization system to synchronize image capture relative to rotating disk position (Matsuo: col 12 ll 17). 
However, Pines modified by Gao and Matsuo does not disclose the synchronization system comprises a magnet on the rotating disk and a Hall sensor on a printed circuit board positioned beside the rotating disk.
Villaret however discloses the synchronization system comprises a magnet (fig 9: 901a and 901b) on the rotating disk (fig 9: 907) and a Hall sensor (fig 9: 909 and 910) on a printed circuit board (fig 9: 905) positioned beside the rotating disk.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Villaret‘s teaching in the device of Pines modified by Gao and Matsuo for the purpose of detecting rotational position of the rotating disk.

Claims 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) modified by Gao (US 20130206839 A1) and Matsuo (US 6281657 B1) in view of Miyajima (US 20130242289 A1).

the timing trigger signal to synchronize (second embodiment: col 7 ll 17+) the steps of triggering the imager and capturing the first image and of triggering the imager and capturing the second image relative to the rotational position of the disk (first embodiment: col 5 ll 47+, col 6 ll 26+).
However, Pines modified by Gao and Matsuo does not disclose
arranging a light source to face one side of the rotating disk and arranging a light detector to face a directly opposite side of the rotating disk to determine the rotational position of the rotating disk, and using light detector output.
Miyajima however discloses 
arranging a light source (fig 1: 50) to face one side of the rotating disk and arranging a light detector (fig 1: 60) to face a directly opposite side of the rotating disk to determine the rotational position of the rotating disk, and using light detector output.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Miyajima‘s teaching in the method of Pines modified by Gao and Matsuo for the purpose of detecting rotational position of the rotating disk.
Re Claim 15: Pines modified by Gao and Matsuo discloses a data reader according to claim 13 
wherein the light detector output serving as the timing trigger signal for the synchronization system to synchronize image capture relative to rotating disk position 
However, Pines modified by Gao and Matsuo does not disclose
the synchronization system comprises a light source arranged to face one side of the rotating disk and a light detector arranged to face a directly opposite side of the rotating disk.
Miyajima however discloses
the synchronization system comprises a light source (fig 1: 50) arranged to face one side of the rotating disk and a light detector (fig 1: 60) arranged to face a directly opposite side of the rotating disk.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Miyajima‘s teaching in the device of Pines modified by Gao and Matsuo for the purpose of detecting rotational position of the rotating disk.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) modified by Gao (US 20130206839 A1) and Matsuo (US 6281657 B1) in view of Krichever (US 6899272 B2).
Re Claim 20: Pines modified by Gao and Matsuo discloses the method of claim 1.
However, Pines modified by Gao and Matsuo does not disclose the first field of view of the imager is directed through a first window of the data reader, and wherein the second field of view of the imager is directed through a second window of the data 
Krichever however discloses the first field of view of the imager is directed through a first window of the data reader, and wherein the second field of view of the imager is directed through a second window of the data reader, the first and second windows being arranged generally orthogonal to one another on the data reader (fig 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate teaching of Krichever in the method of Pines modified by Gao and Matsuo for the purpose of being able to take images of multiple fields of view of an object.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) modified by Gao (US 20130206839 A1) and Matsuo (US 6281657 B1) in view of Yahav (US 6100517 A).
Re Claim 21: Pines modified by Gao and Matsuo discloses the method of claim 1.
However, Pines modified by Gao and Matsuo does not disclose that the transmissive section is formed as an opening or void in the disk.  
Yahav however discloses that the transmissive section is formed as an opening or void in the disk (col 3 ll 44: The shutter may be in any suitable form, for example, in the form of a rotating disk with an opening such that reflected light can pass through to detector 12 whenever the opening and detector 12 are aligned but is blocked at other times during the rotation of the disk.).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines (US 5049740 A) modified by Gao (US 20130206839 A1) and Matsuo (US 6281657 B1) in view of Krichever (US 6899272 B2).
Re Claim 22: Pines modified by Gao and Matsuo discloses the data reader of claim 12.
However, Pines modified by Gao and Matsuo does not disclose a first window through which the first field of view of the imager is directed; and a second window through which the second field of view of the imager is directed, wherein the first and second windows are offset from one another.
Krichever however discloses a first window through which the first field of view of the imager is directed; and a second window through which the second field of view of the imager is directed, wherein the first and second windows are offset from one another (fig 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate teaching of Krichever in the device of Pines modified by Gao and Matsuo for the purpose of being able to take images of multiple fields of view of an object.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive in part and moot due to not being new ground of rejection in part.
Matsuo discloses synchronizing image capture of the imager based on a determined rotational position of the disk (col 4 II 61: With the rotation of the disk 1, the photosensor produces a pulse-like rotation detect signal each time the light-transmission portion 1 c moves past it. This signal a is then applied to an FPGA 7.), such that at time T1, triggering the imager under condition 1, and at time T2, triggering the imager under condition 2 (col 6 ll 31+: When the power is applied to the system, the clock generator 8 starts oscillation at 3.2768 MHz and applies a clock signal e to the FPGA 7. The CCD camera 4 starts to capture an image…).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887